Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election with traverse of Group I (Claims 1-7) in the response to restriction requirement filed April 9, 2021 is acknowledged.  The traversal is on the ground(s) that a) “this finding of [a posteriori] lack of unity is premature in the present application as a full search of the prior art has yet to have been conducted” and b) “upon confirmation of allowable subject matter, and thus unity of invention, during prosecution, the Restriction Requirement will become moot.”.  This is not found persuasive because of the following reasons: For a) the finding of a posteriori lack of unity is deemed to be sufficient for the purpose of invention restriction. Nowhere does MPEP state that a full search is needed to provide the evidence of a posteriori lack of unity. For b), the allowable subject matter has not been confirmed yet, infra. 
Therefore, Group II (Claims 8-12) is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Now, Claims 1-7 are pending for consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 3 (last two lines), it is not clear as to whether the limitation “having a carbon atom number of 5 to 20” is also applicable to the species of aliphatic or aromatic ester and ether or not. For the sake of compact prosecution, the limitation is presumed to be applicable the foregoing species.
	 In Claim 4 (last line), it is not clear as to whether the limitation “having a carbon atom number of 5 to 20” is also applicable to the species of aliphatic carboxylic acid ester and dialkyl ester or not. For the sake of compact prosecution, the limitation is presumed to be applicable the foregoing species.



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Maruyama (US 2012 0045899).
	Maruyama discloses a method for producing a composition applied to a patterned resist film comprising the steps of: a) hydrolyzing/condensing a silane compound containing a tetraalkoxysilane of Formula (I) and an alkoxysilane of Formula (2) in acetone (corresponding to Applicant’s non-alcoholic hydrophilic 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
July 27, 2021
		 /KUO LIANG PENG/                      Primary Examiner, Art Unit 1765